AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 1



                                         UNITED STATES DISTRICT COURT
                                       Western District of Arkansas
                                                     )
              UNITED STATES OF AMERICA               )     JUDGMENT IN A CRIMINAL CASE
                         v.                          )
                                                     )
                                                     )     Case Number:         2:19CR20021-002
                     JOAN SMITH                      )     USM Number:          15404-010
                                                     )
                                                     )     Cory Lee Bridges
                                                     )     Defendant’s Attorney
THE DEFENDANT:
    pleaded guilty to count(s)      Two (2) of the Indictment on July 18, 2019.

    pleaded nolo contendere to count(s)
    which was accepted by the court.
    was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                      Offense Ended             Count
18 U.S.C. §§ 472 and 2            Uttering and Passing Counterfeit Obligation or Other Security           02/21/2019                 2
                                  Of the United States with Intent to Defraud, and Aiding and
                                  Abetting



       The defendant is sentenced as provided in pages 2 through              9         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

    The defendant has been found not guilty on count(s)

    Count(s) One (1) and Three (3)                              is      are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                       November 20, 2019
                                                                       Date of Imposition of Judgment


                                                                       /s/ P.K. Holmes, III
                                                                       Signature of Judge




                                                                       Honorable P.K. Holmes, III, United States District Judge
                                                                       Name and Title of Judge


                                                                       November 21, 2019
                                                                       Date
AO 245B (Rev. 02/18)   Judgment in Criminal Case
                       Sheet 2 — Imprisonment
                                                                                                    Judgment — Page      2       of   9
 DEFENDANT:                  JOAN SMITH
 CASE NUMBER:                2:19CR20021-002

                                                           IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:    six (6) months with credit for time served.




         The court makes the following recommendations to the Bureau of Prisons:




         The defendant is remanded to the custody of the United States Marshal.

         The defendant shall surrender to the United States Marshal for this district:
             at                                     a.m.          p.m.       on                                              .
             as notified by the United States Marshal.

         The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             before 2 p.m. on                                            .
             as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.



                                                                  RETURN
 I have executed this judgment as follows:




         Defendant delivered on                                                          to

 at                                                , with a certified copy of this judgment.


                                                                                                  UNITED STATES MARSHAL




                                                                         By
                                                                                               DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3 — Supervised Release
                                                                                                      Judgment—Page     3      of        9
DEFENDANT:                 JOAN SMITH
CASE NUMBER:               2:19CR20021-002
                                                      SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: three (3) years.




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                  The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.         You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.         You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.         You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.         You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3A — Supervised Release
                                                                                              Judgment—Page        4        of         9
DEFENDANT:                   JOAN SMITH
CASE NUMBER:                 2:19CR20021-002

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
      within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
      10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3D — Supervised Release
                                                                                       Judgment—Page    5    of       9
DEFENDANT:                JOAN SMITH
CASE NUMBER:              2:19CR20021-002

                                        SPECIAL CONDITIONS OF SUPERVISION

    1. Defendant shall spend the first 6 months of supervised release under the terms and conditions of home detention to
       be enforced by appropriate means of surveillance by the U.S. Probation Office. During home detention, the
       defendant shall not leave her residence for any reason without authorization from the U.S. Probation Officer. When
       authorized, the defendant is allowed to leave her residence for employment, community service, medical care,
       educational or training programs, religious purposes, or such other times as may be specifically authorized.

    2. The defendant shall submit to inpatient or outpatient substance abuse evaluation, counseling, testing, and/or
       treatment, as deemed necessary and as directed by the U.S. Probation Office.

    3. The defendant shall submit to inpatient or outpatient mental health evaluation, counseling, and/or treatment as
       deemed necessary and directed by the U.S. Probation Officer.

    4. Until the financial penalties are paid in full, the defendant shall not incur any new debt nor establish any bank or
       credit accounts unless receiving prior approval from the probation officer and will make any information concerning
       her financial status available to the probation officer upon request.

    5. The defendant shall allow and give consent to the probation officer to make contact with any of the defendant’s
       financial institutions to confirm that the defendant is complying with the previously ordered special condition.

    6. The defendant shall submit to a search of her person, real and/or personal property, residence, place of business or
       employment, and/or vehicle(s) conducted by the U.S. Probation Office based upon reasonable suspicion of criminal
       activity or a violation of any condition of supervised release.
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                      Judgment — Page     6     of        9
 DEFENDANT:                       JOAN SMITH
 CASE NUMBER:                     2:19CR20021-002
                                                CRIMINAL MONETARY PENALTIES
    The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                JVTA Assessment*             Fine                          Restitution
 TOTALS           $ 100.00                     $ -0-                        $ -0-                         $ 8,500.00


       The determination of restitution is deferred             . An Amended Judgment in a Criminal Case (AO 245C) will be entered
 until after such determination.

      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

 Name of Payee                               Total Loss**                    Restitution Ordered                        Priority or Percentage
 Fred’s                                                                                     $500.00                                1
 614 Main Street
 Nashville, AR 71852

 Dollar General                                                                               $500.00                                1
 1242 AR-22
 Dardanelle, AR 72834

 Walmart                                                                                      $500.00                                1
 1172 AR-7
 Dardanelle, AR 72834

 Walmart                                                                                      $400.00                                1
 2212 Fayetteville Road
 Van Buren, AR 72956

 Walmart                                                                                      $500.00                                1
 2415 North Main Street
 Miami, OK 74354

 TOTALS                              $                                  $                   $8,500.00

      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:
            the interest requirement is waived for             fine         restitution.
            the interest requirement for                fine    restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
    or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 5B — Criminal Monetary Penalties

                                                                                                 Judgment—Page      7    of         9
DEFENDANT:                  JOAN SMITH
CASE NUMBER:                2:19CR20021-002

                                             ADDITIONAL RESTITUTION PAYEES
                                                                                                                         Priority or
 Name of Payee                                                     Total Loss*           Restitution Ordered             Percentage
 Dollar General                                                                                           $250.00             1
 108 Northeast Hwy 400
 Cherokee, KS 66742

 Hibbett Sports                                                                                           $350.00             1
 1508 North Main Street
 Miami, OK 74355

 Ron’s IGA                                                                                                 $50.00             1
 310 Centennial Drive
 Pittsburgh, KS 66762

 Dollar General                                                                                           $100.00             1
 1027 South Commercial Street
 Oswego, KS 67356

 Dollar General                                                                                           $500.00             1
 405 North 11th Street
 Chetopa, KS 67336

 Dollar General                                                                                           $550.00             1
 950 MO-86
 Ridgedale, MO 65739

 Dollar General                                                                                           $500.00             1
 292 US 65 Hwy
 Saint Joe, AR 72675

 Dollar General                                                                                           $600.00             1
 27607 US-65
 Western Grove, AR 72685

 Walmart                                                                                                  $600.00             1
 161 North Walmart Drive
 Harrison, AR 72601

 Dollar General                                                                                           $350.00             1
 6570 South Highway 65
 Leslie, AR 72645




         * Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses
 committed on or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 5B — Criminal Monetary Penalties

                                                                                                 Judgment—Page      8    of         9
DEFENDANT:                  JOAN SMITH
CASE NUMBER:                2:19CR20021-002

                                             ADDITIONAL RESTITUTION PAYEES
                                                                                                                         Priority or
 Name of Payee                                                     Total Loss*           Restitution Ordered             Percentage
 Walmart                                                                                              $500.00                 1
 551 Liberty Drive
 Greenwood, AR 72936

 Dillard’s                                                                                              $1,650.00             1
 5111 Rogers Avenue
 Fort Smith, AR 72903

 Country Express                                                                                          $100.00             1
 42 US-71 BUS
 Waldron, AR 72958




         * Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses
 committed on or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments
                                                                                                             Judgment — Page       9      of           9
 DEFENDANT:                JOAN SMITH
 CASE NUMBER:              2:19CR20021-002

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A         Lump sum payment of $ 8,600.00                      due immediately.

                not later than                                     , or
                in accordance with           C          D,          E, or           F below; or

 B         Payment to begin immediately (may be combined with                  C,           D, or        F below); or

 C         Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                          (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

 D         Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                          (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E         Payment during the term of supervised release will commence within                (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F         Special instructions regarding the payment of criminal monetary penalties:
           If not paid immediately, any unpaid financial penalty shall be paid by the defendant during her term of imprisonment at a rate of up to 50% of
           the defendant’s available funds, in accordance with the Inmate Financial Responsibility Program. During residential reentry placement,
           payments will be 10% of the defendant’s gross monthly income. The payment of any remaining balance shall become a condition of supervised
           release and shall be paid in monthly installments of $100 or 15% of the defendant’s net monthly household income, whichever is greater, with
           the entire balance to be paid in full no later than one month prior to the end of the period of supervised release.

 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
      Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.
      Scott Lowe, $8,500, 2:19CR20021-001

      The defendant shall pay the cost of prosecution.

      The defendant shall pay the following court cost(s):

      The defendant shall forfeit the defendant’s interest in the following property to the United States:




 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
